925 F.2d 490
288 U.S.App.D.C. 259
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Kenneth RICE, Appellant.
No. 89-3214.
United States Court of Appeals, District of Columbia Circuit.
Feb. 4, 1991.

Before MIKVA, Chief Judge, and HARRY T. EDWARDS and CLARENCE THOMAS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia, and on the briefs filed by the parties and argument by counsel.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).


2
We review the district court's decision to allow the government to present testimony and documents relating to appellant's automobile lease under the plain error standard.  See Fed.R.Crim.P. 52(b).  Admission of the disputed evidence did not undermine the fundamental fairness of the trial or contribute to a miscarriage of justice.    See United States v. Young, 470 U.S. 1, 15-16 (1985).  It is accordingly


3
ORDERED and ADJUDGED that the convictions are affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15(b)(2).